Citation Nr: 0612959	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 14, 2003, 
for the award of service connection for a fracture of the 
left wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
fracture of the left wrist by rating decisions dated in June 
1955 and August 1998, and the veteran did not appeal those 
rating decisions. 

2.  The veteran submitted a request to reopen his previously 
denied claim of service connection for a fracture of the left 
wrist on March 14, 2003. 


CONCLUSION OF LAW

Criteria for assignment of an effective date prior to March 
14, 2003, for the grant of service connection for a fracture 
of the left wrist have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the VCAA must be 
considered.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in April 2003, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the April 
2003 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case.  
Pelegrini, 18 Vet. App. at 121.  Also, the April 2003 letter 
informed the veteran of which portion of information should 
be provided by the claimant, and which portion VA would try 
to obtain on the claimant's behalf.  The RO informed the 
veteran that it would obtain records in the custody of a 
Federal agency and that it would assist the veteran in 
obtaining other records and that the veteran could submit 
them.  In addition, the letter instructed the claimant to 
identify any additional evidence or information pertinent to 
the claim.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Although the veteran was not initially apprised of the 
information and evidence necessary to substantiate an earlier 
effective date for his service-connected fracture of the left 
wrist, he was provided such notice in an October 2003 letter.  
Further, the RO issued a Statement of the Case subsequent to 
the October 2003 letter.  See Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006).  In addition, the veteran has 
advised the RO that he has no further evidence to submit and 
has not indicated the presence of any records that could 
possibly substantiate a higher rating.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained all of the 
veteran's service medical records and VA medical records.  
The veteran has not indicated the presence of any other 
outstanding and possibly relevant records.  VA has provided 
the veteran with a medical examination in furtherance of 
substantiating his claim.

As such, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A.  § 
5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii). 

Analysis

The veteran's original claim for service connection for a 
fracture of the left wrist was denied by means of a June 1955 
rating decision.  The RO denied the claim on the basis that 
the evidence then of record did not indicate a then present 
disability of the left wrist.  Likewise, the veteran was 
denied service connection for a left wrist fracture by means 
of an August 1998 rating decision.  In the year following the 
notifications of these denials, the veteran did not initiate 
an appeal; an appeal requires a notice of disagreement on 
behalf of the claimant and a substantive appeal after a 
statement of the case is provided.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  If no notice of disagreement is filed 
within the time limit provided, the determination becomes 
final. 38 U.S.C.A. § 7105(c).  A finally adjudicated claim is 
one that has become final by the expiration of one year after 
the date of notice of a disallowance.  38 C.F.R. § 3.160(d).  
A previous determination which is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  The veteran has not 
alleged CUE.  Accordingly, the June 1955 and August 1998 
rating decisions became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

On March 14, 2003, the RO received a formal claim to reopen 
the previously denied claim for service connection for a 
fracture of the left wrist.  Prior to the March 14, 2003, 
claim, there were no interim communications of record. 

The effective date of a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  See also 38 
C.F.R. § 3.400(q)(1)(ii) (2004).  In the present case, the 
veteran's claim for service connection for a fracture of the 
left wrist was received on March 14, 2003.  Further, the date 
that the veteran was found, by objective medical evidence, to 
have a confirmed disability of the left wrist was determined 
by VA examination in May 2003.  Accordingly, an effective 
date prior to March 14, 2003, for the grant of service 
connection for a fracture of the left wrist is not warranted.

The Board has also considered whether the veteran submitted 
an informal claim subsequent to the final August 1998 
decision and prior to the assigned effective date of March 
14, 2003, and the Board concludes that he did not submit such 
a claim.  Once again, the first evidence demonstrating a 
diagnosis of a left wrist disability was the May 2003 VA 
examination report.  Additionally,  there is nothing in the 
record subsequent to the final August 1998 rating decision 
and prior to the March 14, 2003, claim to reopen, which could 
be construed as an informal claim to  reopen or of 
entitlement to service connection.  The RO granted service-
connected benefits based on the date of the reopened claim 
(March 14, 2003) and applicable regulations.   Based on the 
foregoing, the Board concludes that March 14, 2003, is the 
correct date of claim.  Per VA regulations, the effective 
date can be no earlier than the date of claim to reopen.  See 
38 C.F.R. § 3.400 (2005).

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the reasonable doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
2002). 


ORDER

Entitlement to an effective date earlier than March 14, 2003, 
for the award of service connection for a fracture of the 
left wrist is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


